Dismissed and Memorandum Opinion filed October 12, 2006







Dismissed
and Memorandum Opinion filed October 12, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-00-01080-CV
____________
 
ACCUBANC MORTGAGE COMPANY AND
INTERAMERICAS 
REALTY GROUP,
Appellant
 
V.
 
WARDELL LASHLEY, JR., AND MARJORIE LASHLEY, ALEX VAN
DE VEN, INDIVIDUALLY AND D/B/A HOME IMPROVEMENT SERVICES, 
AND BUGBRANDERS USA, INC., Appellee
 

 
On Appeal from the 151st District
Court
Harris County, Texas
Trial Court Cause No.
94-50917
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed May 23, 2000. We were advised the parties had
fully resolved the issues in this case and we ordered the parties to file a
dispositive motion.  We advised the parties that this court would  dismiss the
appeal on the Court=s own motion for want of prosecution unless, on or before
September 26, 2006, a response was filed showing meritorious grounds for
continuing the appeal.  No response has been filed.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
12, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.